BRIOKELL, C. J.
A motion is made by the appellee, to strike out the first, second and eighth assignments of error, which relate to the decree rendered on the 15th September, 1879, declaring the complainant was entitled to relief, and had a lien on the lands for the purchase-money due from Thomas, referring it to the register to ascertain and report to the succeeding term-the amount which was due. The ground of the motion is, that this decree was in its nature.final, and would have supported an appeal, and, as more than twelve months had elapsed after its rendition, before the suing out of the present appeal, it is not now open to revision.
1. Except in a few cases, the statutes limit an appeal to final judgments or decrees. In the application of the statutes, the term final decree has not been taken in its strict, technical sense. It is not necessarily the last decree which may be rendered, which, instead of ad journing the further consideration of the cause, terminates all proceedings in it, leaving ojien no further question or direction for the future judgment of the court. Jones v. Wilson, 54 Ala. 50. The decree which determines the substantial matter in controversy, settling what, is termed the equities of the ease, ascertaining and declaring the rights of the parties, though there may still be some incidental or dependent matter to be adjusted, or ulterior proceedings are contemplated and necessary as a mode of execution, is a final decree, which will support an appeal.—1 Brick. Dig. 89, §§ 85-87. All the equities of the case must, however, be settled -by the decree — • the substantial merits of the controversy must be determined ; if these are settled only jmrtially, the decree is not final. “The princijde to be extracted from our decisions,” said O. J. Wai-kbr, in Garner v. Preicitt (32 Ala. 18), “is, that if all the equities between the jiarties are settled, and there remains only a reference to be had for the ascertainment of the amount, the decree is final. We have no decision which characterizes that as a final decree, which only settles a part of the equities in the case.”
2. The equities, the merits of this case, involved two questions ; the first of which was, whether Thomas, the first purchaser of the lands, was indebted to the complainant for the purchase-money; the second, whether the long, continuous pos*572session of’the lands, under a conveyance from Thomas, purporting to convey the legal estate, was not a bar to the claim of the complainant to charge the lands, if any part of the plirchasemoney was unpaid. The determination of either of these questions against the complainant was fatal to his right to relief— the one as fatal as the other. It may he, the decree we are considering indicates very clearly that the second of these questions was adjudicated favorably to the complainant. The first was not settled, but depended on the result of the inference which was ordered. After the reference, upon the report of the register, the cause -was, of necessity, again set down for hearing, and the existence of the debt the subject of litigation. That can not, in any proper sense, be a final decree, which leaves open and undetermined a vital question; upon which the judgment of the court is in the future to be pronounced. A decree may he final, supporting an appeal, when the rights of the parties are ascertained as to the substantial matters of controversy, though there may be a reference to the register of matters of account, which are merely incidental, or dependent upon the relief the decree grants. In all such cases, however the matter of account may result, the decree granting the principal relief would be unaffected. In no respect, can the decree we are considering he regarded as final. Tt is the decree, or interlocutory order, best adapted to a case of this kind, indicating the relief which would he granted when the cause .was ripe for final decree, if it was ascertained any part of the purchase-money remained unpaid. The final decree is that which confirms the report of the register, ascertaining the amount of the unpaid purchase-money, and ordering a sale of the lands for its satisfaction. The motion must he denied.
3. The vendor of lands, parting with the possession, and contracting to convey the legal estate only upon the full payment of the pnrchase-money, curves out. for himself a security having the qualities and incidents of a mortgage. There can heno just, and proper distinction drawn between a conveyance of the lands and a mortgage contemporaneously executed, to secure the payment of the purchase-money, and the reservation, by agreement, of the legal estate to secure its payment. All our decisions concur, that when the vendor retains the legal title, as a security for the payment of the purchase-money, all the essential incidents of a mortgage attach, and the parties stand in a relation closely resembling that of mortgagor and mortgagee.—Bankhead v. Owen, 60 Ala. 457. The vendor, having the legal estate, may maintain ejectment for the recovery of possession, compelling the vendee to resort to a court of equity for redemption, or, rather, for a specific performance, which can be obtained only upon the payment of the purchase-money. *573Until the payment of the purchase-money, the vendee has but an imperfect equity, which, though it may be devisable, or inheritable, is not an estate or interest of which courts of law can take notice.
The security or lien of the vendor, retaining the legal estate, is not destroyed, or impaired, because an action at law for the recovery of the purchase-money is barred by. the statute of limitations.—Relfe v. Relfe, 34 Ala. 500 ; Driver v. Hudspeth, 16 Ala. 348 ; Shorter v. Frazer, 64 Ala. 74. The vendee entering into possession under an executory agreement for a future conveyance, his possession is in subordination, not adverse, to the title of the vendor; and he can not, in the absence of a possession open and notorious, asserted as hostile to the right and title of the vendor, interpose the lapse of time to defeat the equity to charge the. lands with the payment of the purchase-money.—Seabury v. Stewart, 22 Ala. 207; Relfe v. Relfe, 34 Ala. 500; McQueen v. Ivey, 36 Ala. 308 ; Ormond, v. Martin, 37 Ala. 598; Farley v. Smith, 39 Ala. 38. In Relfe v. Relfe, supra, it is said : “ If the vendee is regarded as holding under the vendor — if his possession is the possession of the vendor — it would be a violation of all precedent and principle to allow the acquisition of title by the lapse of time. It would be like making lapse of time the origin of title in the tenant, against the landlord.” Under the facts of this case, if Thomas had remained in possession, it must be admitted that he could not invoke the statute of limitations, or the presumptions arising from the lapse of time, to protect his possession against the demand of the appellee to charge the lands Math the unpaid purchase-money. Iu his possession there was never any element of hostility to the title of the vendor, and there were repeated admissions and recognitions that the purchase-money was unpaid, accompanied with promises of payment, repelling any presumption of payment which could, in their absence, have been drawn from the lapse of time.
5. Any possession, however rightfully it originates, may be converted into a possession hostile and adverse to the tide of the true owner; and if it is actual, visible, notorious, distinct, hostile, continuous for the period prescribed by the statute of limitations as a bar to an entry, orto an action for the recovery of possession by the true owner, it operates not only to bar the entry or action, but vests the possessor with title.—Farmer v. Eslava, 11 Ala. 1028; Howell v. Hair, 15 Ala. 194; Jones v. Jones, 18 Ala. 248. The possession of a tenant in common, not denying the title of his companions, is the possession of all, and,, however Jong continued, is not adverse. But, if openly and notoriously he asserts title in himself exclusively, denying the title of his companions, taking to himself the rents and profits, *574the possession is adverse, and if continued for the period prescribed as a bar to entry by the statute of limitations, the title of his companions is defeated. —Abercrombie v. Baldwin, 15 Ala. 363. Or, if he assume to convey the entire estate, the conveyance is doubtless void as to his companions. But, if, under the conveyance, the grantee enters into possession, openly claiming the entire estate, the possession is adverse, and if continued for the length of time prescribed as a bar to entry, the title of the companions is defeated, and that of the grantee is, as to them, indefeasible.—Abercrombie v. Baldwin, supra ; Riggs v. Fuller, 54 Ala. 141.
The possession of Thomas was not adverse; but he made sale and conveyance of the part, of the premises in controversy to Shealv, receiving the purchase-money with the exception of a small sum comparatively. Sliealy sold and conveyed to Long-shore, and he to Walker; and the possession under these sales and conveyances had been continuous for a period of nearly twenty years, accompanied with a claim of the entire, exclusive, legal estate. The conveyance by Thomas, though purporting to pass the fee-simple, was, it is true, operative to pass only the imperfect equity he. had in the lands. The subsequent conveyances had no other or larger operation. These conveyances, nevertheless, were color of title, asserted as operative to pass, and as actually passing, the entire legal estate, inconsistent with, and antagonistic, to the title of the true owner; and the possession under them was hostile and adverse to his title. Miller v. State, 38 Ala. 600; Tayloe v. Dugger, 66 Ala. 444. The possession having been open, visible, notorious, and continuous, for a period of more than ten years, barring the entry of the true owner, the title has become vested in the present appellee, the last successor to the possession.—Riggs v. Fuller, supra.
The distinction between the present case and that of Coyle v. Willdns, 57 Ala. 108, is, that in the latter case the entry by the alienee of the mortgagor was in subordination to the title of the mortgagee, with notice of it, and there was an absence of all evidence of a holding in hostility to 'it. There was, here, a want of all notice of the infirmity of Thomas’ title, or of the equity of the complainant. The sales and conveyances were of the entire fee, for a valuable consideration; and under them there was entry, continuous possession, and an actual, bona fide claim of title. If it was as bona fide purchasers of the legal estate the parties were claiming protection, they would be charged with notice of the nature and source of Thomas’ title, and notice of the equity of the appellee. The rules of law which would then prevail, have no application, when an adverse possession, founded on color or claim of title, is asserted *575as clothing the possessor with the right of possession, and with a title which cannot, be questioned, without infringing the statute of limitations.—Clapp v. Bromaghan, 9 Cowen, 556; Ewing v. Bennett, 11 Peters, 41 ; Wright v. Mattison, 18 How. 50. The inquiry is into the character and length' of possession, not into the strength or rightfnluess of the title under which it was acquired.
Errors have been assigned by the appellant. "Walker only, the, other parties against whom the decree, was rendered having been summoned, and refusing to join. As to the appellant, and the lands claimed by him, the decree of the chancellor must he reversed, with instructions to dismiss the bill. The cause will be remanded, that the decree may be enforced against the other lands not claimed by the appellant.